
	

114 HR 3968 IH: Stop Meth Labs and Enhance Patient Access Act of 2015
U.S. House of Representatives
2015-11-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3968
		IN THE HOUSE OF REPRESENTATIVES
		
			November 5, 2015
			Mr. Guinta introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend the Controlled Substances Act to allow the Attorney General to exempt a product from
			 certain requirements if the Attorney General determines that it is not
			 practical by processes known to be employed by clandestine laboratory
			 operators to use the product in the illicit manufacture of
			 methamphetamine.
	
	
 1.Short titleThis Act may be cited as the Stop Meth Labs and Enhance Patient Access Act of 2015. 2.Exemption for products if it is not practical by processes known to be employed by clandestine laboratory operators to use the products in the illicit manufacture of methamphetamineSection 310(e)(3) of the Controlled Substances Act (21 U.S.C. 830(e)(3)) is amended by striking if the Attorney General determines that the product cannot be used in the illicit manufacture of methamphetamine and inserting if the Attorney General determines that it is not practical by processes known to be employed by clandestine laboratory operators to use the product in the illicit manufacture of methamphetamine.
		
